UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)August 11, 2011 MIPS TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 000-24487 (Commission File Number) 77-0322161 (IRS Employer Identification No.) 955 East Arques Avenue Sunnyvale, CA94085 (Address of Principal Executive Offices, including zip code) (408) 530-5000 (Registrant's telephone number including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 17, 2011, MIPS Technologies, Inc. (the “Company”) entered into a letter agreement with the Vice President of Worldwide Sales, Brad Holtzinger, regarding modifications to the special bonus plan for him as the Vice President of Worldwide Sales. The modifications revise the methodology for calculating the bonus amount payable under the plan.Under the modified plan, the bonus payable is an amount equal to 1/4% of the Company’s license revenue for the fiscal year, but the bonus is only payable if the Company achieves at least 80% of the license revenue goal set forth in thecorporate financial plan approved by the Company’s Board of Directors. A copy of the letter agreement is attached as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. (d) Exhibits 10.1 Letter Agreement regarding the Special Bonus Plan for the Vice President of Worldwide Sales. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIPS TECHNOLOGIES, INC. (Registrant) Date:August 17, 2011 By: /s/ GAIL SHULMAN Name: Gail Shulman Title: Vice President, General Counsel & Secretary EXHIBIT INDEX Exhibit No. Description 10 .1 Letter Agreement regarding the Special Bonus Plan for the Vice President of Worldwide Sales.
